Citation Nr: 1411595	
Decision Date: 03/20/14    Archive Date: 04/02/14

DOCKET NO.  12-22 037	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim for service connection for residuals of a left ankle injury.  

2.  Entitlement to service connection for residuals of a left ankle injury. 

3.  Entitlement to service connection for a left foot disability.  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Fussell


INTRODUCTION

The Veteran had active service from August 1997 to February 2001.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a January 2011 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which found that new and material evidence had been submitted to reopen a claim for service connection for residuals of a left ankle injury but denied that claim on a de novo basis.  

The appellant testified in support of his claims at a September 2013 videoconference before the undersigned Veterans Law Judge.  Also, in addition to the paper claims file, there is a paperless, electronic (Virtual VA) claims file associated with the appellant's claims.  A review of the Virtual VA claims file does not reveal anything pertinent to the present appeal, other than an electronic copy of the transcript of the videoconference.  

At the hearing the appeal was expanded to include entitlement to service connection for a left foot disorder.  Also, following the videoconference the Veteran submitted additional evidence together with a waiver of initial RO consideration thereof.  

The issues of entitlement to service connection for disabilities of the left ankle and the left foot are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  An unappealed rating decision in September 2001 denied service connection for residuals of a left ankle sprain on the basis there was no evidence of a current disability; this decision is final.  

2.  Evidence added to the record since the September 2001 rating decision establishes the existence of current left ankle disability, and when considered by itself or in connection with evidence previously assembled, relates to an unestablished fact necessary to substantiate the claim for service connection for residuals of a left ankle injury and raises a reasonable possibility of substantiating the claim.


CONCLUSION OF LAW

New and material evidence has been received since the September 2001 rating decision to reopen this claim of service connection for residuals of a left ankle injury.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Pursuant to the Veterans Claims Assistance Act of 2000 (VCAA) VA must notify the Veteran under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) of the information and evidence necessary to substantiate any claim; and the information and evidence that VA would seek to provide; and that which the Veteran was expected to provide.  Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004); Mayfield v. Nicholson, 20 Vet. App. 537 (2006) (Mayfield III), citing Mayfield II, 444 F.3d at 1333-34.  

Because of the favorable determination that new and material evidence has been submitted to reopen the claim for service connection for residuals of a left ankle injury, further consideration of compliance with the VCAA is deferred and, at this time, no further discussion of the VCAA is required. 


Reopening

To establish service connection, the record must contain: (1) medical evidence of a current disorder; (2) medical evidence, or in certain circumstances, lay testimony, of in- service incurrence or aggravation of an injury or disease; and, (3) medical evidence of a nexus between the current disorder and the in-service disease or injury. In other words, entitlement to service connection for a particular disorder requires evidence of the existence of a current disorder and evidence that the disorder resulted from a disease or injury incurred in or aggravated during service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

In a September 2001 rating decision, service connection was denied for a left ankle disability, and the Veteran was advised of appellate rights but did not appeal this decision and it became final.  The Veteran was advised that he currently had disability of the left ankle.  

The Veteran has applied to reopen that claim.  

For claims such as this received on or after August 29, 2001, a claim shall be reopened and reviewed if "new and material" evidence is presented or secured with respect to a claim that is final.  Evidence is considered "new" if it was not of record at the time of the last final disallowance of the claim.  "Material" evidence is evidence that relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial and must raise a reasonable possibility of substantiating the claim.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  

The focus is not exclusively on whether the evidence remedies the principal reason for denial in the last prior decision, but rather should focus on whether the evidence, taken together, could at least trigger the duty to assist or consideration of a new theory.  Shade v. Shinseki, 24 Vet. App. 110, 118 (2010).  

In determining whether evidence is new and material, the credibility of the evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 511 (1992).  

Even though the RO determined that new and material evidence had been submitted to reopen the claim for service connection for left ankle disability, the Board must determine in the first instance whether to reopen the claim because this affects the Board's legal jurisdiction to adjudicate the underlying claim on a de novo basis.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).

VA will not provide a VA nexus examination in the reopening context but will if the claim is reopened.  38 C.F.R. § 3.159(c)(4).  However, this does not mean that a claimant must submit a medical nexus opinion to reopen a claim which was denied based in part on an absence of medical nexus evidence.  Rather, lay evidence which is new and material could trigger VA's duty to assist to obtain a medical opinion.  Thus, new and material evidence is that which raises the likely entitlement to a nexus medical examination if the claim were to be reopened.  

Here, the Veteran has submitted many pages of private clinical records which clearly documents the current existence of disability of the left ankle.  This alone, even without consideration of some of these private clinical records which suggests or opines that such disability is due to in-service injury, is sufficient to reopen the claim.  

Therefore, since there is new and material evidence, the claim is reopened.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  It now must be readjudicated on the underlying merits, i.e., on a de novo basis.  However, as mentioned, this will be temporarily deferred pending completion of the additional development of the claim on remand. 


ORDER

The claim for service connection for residuals of a left ankle injury is reopened.  



REMAND

The claims require further development before being decided.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Although the Board sincerely regrets the additional delay that inevitably will result as a consequence of this remand, the additional development of these claims is necessary to ensure there is a complete record upon which to adjudicate these claims and to afford the appellant of every possible consideration.

At the videoconference it became clear that there had been conflicting findings from past MRI, with a past VA MRI indicating that the Veteran's left ankle was normal, and private MRIs which reported that there was disability of the left ankle.  See pages 11 and 12 of that transcript.  Also, the Veteran submitted an August 2013 Disability Benefit Questionnaire, VA Form 21-0960M-2, which was completed by his private podiatrist, and in which three diagnoses were reported (1) ankle sprain due to trauma, (2) ankle instability, and (3) "joint pain foot/ankle."  Attached thereto were private clinical records, including an August 2008 left ankle MRI which revealed pathology of the tendons and ligaments of the left ankle.  At the hearing the Veteran pointed out a December 17, 2010, record from that private podiatrist in which it was reported that the Veteran had disability of the left ankle and left foot, and that surgical repair might be needed.  The podiatrist also stated that "this is a direct result of the patient's initial injury in 2000," which was during military service.  

In this regard, an August 2012 addendum to a December 2010 VA examination report states that the opinion in 2010 was based on range of motion testing and a December 2012 MRI which revealed a normal left ankle.  The December 2010 VA examination had found"[c]alcaneo fibular and AFC" of the left ankle but the diagnosis was that no left ankle or left foot condition was found.  

Additionally, at the videoconference it was noted that there were conflicting findings of records which required clarification.  Pages 12 and 13.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an appropriate VA orthopedic examination to ascertain the etiology of any disabilities of the left ankle and left foot.  

All indicated tests and studies should be accomplished, and all clinical findings should be reported in detail.  The entire claims file, to include a complete copy of the REMAND, must be made available to the examiner and the report of examination should include discussion of the appellant's documented medical history and assertions.  All appropriate tests and studies should be accomplished (with all results made available to the examiner prior to the completion of his or her report), and all clinical findings should be reported in detail. 

The examiner should clearly indicate whether the appellant now has current disability of the left ankle or left foot, or both.  Each such disability should be identified.  As to each such identified disability, the examiner should provide an opinion, consistent with sound medical judgment, as to whether it is at least as likely as not (i.e., there is a 50 percent or greater probability) that any such disability(ies) had its onset in or was aggravated during active service.  

In reaching these determinations, the examiner should review all past MRI studies in an attempt to reconcile findings on these studies, particularly in light of the re-interpretation of these studies by private clinical sources (records of which the Veteran has recently submitted).  

The examiner is asked to note the different standards of proof.  The term "as likely as not" does not mean merely within the realm of medical possibility, rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a conclusion as it is to find against it. 

A complete rationale should be provided for each opinion or conclusion made by the examiner.  If the examiner determines that a decision cannot be made without resort to mere speculation, the examiner should explain why.  

In other words, simply stating that an opinion cannot be provided without resort to mere speculation is not acceptable without a detailed reason as to why this is so.  See Jones v. Shinseki, 23 Vet. App. 382 (2010). 

2.  The Veteran is hereby notified that it is the Veteran's responsibility to report for the examination scheduled in connection with this REMAND and to cooperate in the development of the case.  The consequences of failure to report for a VA examination without good cause may include denial of his claim.  38 C.F.R. §§ 3.158, 3.655 (2013). 

3.  After the above actions have been completed, readjudicate the Veteran's service connection claims.  If the claims remain denied, issue to the Veteran a Supplemental Statement of the Case, and afford the appropriate period of time within which to respond thereto. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


